Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, in relation to the claimed European application.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 20, 2017.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Status of Claims
Claims 1-12 and 14 were previously pending and subject to a Final Office Action having a notification date of January 13, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on March 8, 2021 (the “Amendment”) and the RCE on 

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 and 103 set forth in the non-final Office Action have been fully considered.  However, the 35 USC 101 rejection is maintained herein.  Furthermore, while the arguments are persuasive as to the prior 35 USC 103 rejection, a new 35 USC 103 rejection is made herein.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
On page 8 of the Amendment, Applicant takes the position that the present claims “all recite a very specific and concrete physical system rather than an abstract mental process.”  As set forth in the rejection below, the Examiner disagrees because assigning weights to sets of data points pertaining to health of a subject, determining a time series of progress scores based on the data points, predicting future progress scores associated with the subject, and generating or selecting influencing content based on the future progress scores are all observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind assign weights to different types of health data points of a subject indicating their relative importance (e.g., to blood pressure readings, glucose readings, weight readings, etc.), sum or otherwise aggregate the readings for each of a plurality of different time periods (e.g., days, etc.), predict future “progress scores” for the subject based on the time series data in any appropriate manner (e.g., by observing trends over time or the like), and then select influencing 
On page 9 of the Amendment, Applicant asserts the following:
However, Applicant respectfully asserts that the claims are not directed simply to a method of “assigning weights to sets of data points pertaining to health of a subject, determining a time series of progress scores based on the data points, predicting future progress scores associated with the subject, and generating or selecting influencing content based on the future progress scores.” The claims require much more than these elements, including “obtaining, using a computing device comprising a physiological sensor, a plurality of sets of data points pertaining to health of a subject,” “causing the plurality of influencing digital content to be presented to the subject over the first time period via one or more output components of one or more of the computing devices,” and “receiving, from the subject via the one or more of the computing devices, a response to the presented question prompt.” That the claims include rather than are directed to an abstract idea does not suffice under Step 2A, Prong 1 of the subject matter eligibility analysis under 35 U.S.C. 101. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception.

However, obtaining sets of data points pertaining to health of a subject and receiving a question prompt response merely add insignificant extra-solution activity to the abstract idea (MPEP § 2106.05(g)) while causing the influencing digital content to be presented to the subject over the time period via one or more output components of one or more of the computing devices amounts to merely using computers in their ordinary capacity to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and mere instructions to apply the above-noted at least one abstract idea (Id.).

However, the Examiner should not determine that the claim improves technology “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art).”  MPEP §2106.05(a).  In this case, the portions of the present specification noted by Applicant amount to a bare assertion of improvements without detail necessary to be apparent by a person of ordinary skill in the art.  For instance, [0006] of the present application (cited by Applicant on page 14 of the Amendment) merely notes that influencing digital content can be presented to subjects without any discussion regarding how such content “performs a potentially life-saving role in diagnosing or treating a disease.”  Furthermore, while [0002] of the present application notes how patients often disconnect from their caregivers after discharge from healthcare facilities other than routine checkups, the paragraph also does not explain how the influencing content “[maintains] that life-saving connection between the patient and the caregiver.”
Furthermore, it is noted that an improvement in the judicial exception itself (e.g., a recited mental process) is not an improvement in technology.  MPEP §2106.05(a)(II).  In this 
At the top of page 11 of the Amendment in relation to step 2B of the Mayo/Alice test, Applicant takes the position that the present claims “recite a specific multi-step method using a multi-component device” “rather than simply [reciting] conventional steps appended to a judicial exception.”  As already discussed herein, the claim recites steps directed to an abstract idea while the computing device, subject monitoring system, physical user interface, etc. all just amount to using generic computing components as tools in their standard capacity to carry out the abstract idea (see MPEP § 2106.05(f)). 
In view of the foregoing and the rejection set forth below, the claims continue to be rejected under 35 USC §101.
	
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	Applicant’s arguments are generally moot in view of the new grounds of rejection.
	However, the Examiner disagrees that “the only motivation to modify Ohnemus in view of Kim, Kil and/or Utter to provide a method in which predicted future scores are utilized to both generate/select digital content and to determine how often that digital content is presented to a subject, is found in the four corners of the present application” as asserted at the bottom of page 12 of the Amendment.  In contrast, and as asserted in the rejection below, U.S. Patent App. Pub. No. 2017/0124279 to Rothman (“Rothman”) discloses ([0033]) that it was known in the healthcare informatics art for a system to increase the frequency of computerized patient query messages (“plurality of influencing digital content”) sent to a patient (which would be over a first 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear whether or not the “one or more physiological sensors” recited in line 3 of claim 11 include the “physiological sensor” recited in line 3 of claim 1 from which claim 11 do include the “physiological sensor” recited in line 3 of claim 1
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-11 and 15 are directed to a method (i.e., a process) while claims 12 and 14 are directed to systems (i.e., a machines).  Accordingly, claims 1-12, 14, and 15 are all within at least one of the four statutory categories.  35 U.S.C. §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One: 
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain 
Representative independent claim 12 includes limitations that recite at least one abstract idea.  Specifically, independent claim 12 recites:
A subject monitoring system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
obtaining, using a computing device comprising a physiological sensor, a plurality of sets of data points pertaining to health of a subject;
receiving, via one or more input components of one or more computing devices, the plurality of sets of data points pertaining to health of the subject; 
assigning one or more weights to one or more of the plurality of data points in each set of data points of the plurality of sets of data points; 
determining a time series of progress scores associated with the subject, wherein each progress score of the time series of progress scores is determined based on data points of the corresponding set of data points of the plurality of sets of data points and one or more of the weights; 
applying auto-regressive integrated moving average ("ARIMA") analysis to the time series of progress scores; 
predicting, based on the ARIMA analysis, one or more future progress scores associated with the subject; 
generating or selecting, by the subject monitoring system, a plurality of influencing digital content based on the one or more future progress scores, wherein the influencing digital content comprises at least a question prompt for the subject, and wherein a frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over a first time period is also determined based on the predicted one or more future progress scores;  
causing the plurality of influencing digital content to be presented to the subject over the first time period via one or more output components of one or more of the computing devices; and
receiving, from the subject via the one or more of the computing devices, a response to the presented question prompt.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because assigning weights to sets of data points pertaining to health of a subject, determining a time series of progress scores based on the data points, predicting future progress scores associated with the subject, and generating or selecting a plurality of influencing content based on the future progress scores are all observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  The Examiner also submits that applying an auto-regressive integrated moving average analysis to the time series of progress scores constitutes “mathematical concepts” because such analysis represents mathematical calculations for manipulating the time series of progress scores.
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claim 7 further defines the at least one abstract idea (and thus fails to make the abstract idea any less abstract) as it calls for performing image recognition of a 

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A subject monitoring system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors (using computers as tools to carry out the at least one abstract idea as noted below, see MPEP § 2106.05(f)), cause the one or more processors to perform the following operations: 
obtaining, using a computing device comprising a physiological sensor (using computers as tools to carry out the at least one abstract idea as noted below, see MPEP § 2106.05(f)), a plurality of sets of data points pertaining to health of a subject (receiving data is mere extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)));
receiving, via one or more input components of one or more computing devices (using computers as tools to carry out the at least one abstract idea as noted below, see MPEP § 2106.05(f)), the plurality of sets of data points pertaining to health of the subject (receiving data is mere extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II))); 
assigning one or more weights to one or more of the plurality of data points in each set of data points of the plurality of sets of data points; 
determining a time series of progress scores associated with the subject, wherein each progress score of the time series of progress scores is determined based on data points of the corresponding set of data points of the plurality of sets of data points and one or more of the weights; 
applying auto-regressive integrated moving average ("ARIMA") analysis to the time series of progress scores; 
predicting, based on the ARIMA analysis, one or more future progress scores associated with the subject; 
generating or selecting a plurality of influencing digital (generating content in a “digital” manner is merely using computers as tools to carry out the at least one abstract idea as noted below, see MPEP § 2106.05(f)) content based on the one or more future progress scores, wherein the influencing digital content comprises at least a question prompt for the subject (mere field of use limitation as discussed below, see MPEP § 2106.05(h)), and wherein a frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over a first time period is also determined based on the predicted one or more future progress scores (mere field of use limitation as discussed below, see MPEP § 2106.05(h));
causing the plurality of influencing digital content to be presented to the subject over the first time period via one or more output components of one or more of the computing devices (presenting the digital content is mere extra-solution activity as noted below, see MPEP § 2106.05(g); while doing so via generic output components of the computing devices is merely using computers as tools to carry out the at least one abstract idea as noted below, see MPEP § 2106.05(f)) and conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and
receiving, from the subject via the one or more of the computing devices, a response to the presented question prompt (receiving data is mere extra-solution activity as noted below, see MPEP § 2106.05(g) and conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).


Regarding the additional limitations directed to the processors, memory, instructions, input and output components, computing devices, the user interface (from claim 14), and the content being digital, the Examiner submits that these limitations amount to merely using computers in their ordinary capacity as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of obtaining sets of data points pertaining to health of a subject, receiving the data points, and receiving a question prompt response, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation reciting that the influencing digital content includes a question prompt for the subject, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation of causing the influencing digital content to be presented to the subject over the time period via one or more output components of one or more of the computing devices, the Examiner submits that these limitations amount to merely using computers in their ordinary capacity to perform the above-noted at least one abstract idea (see Id.).
Regarding the additional limitation reciting that a frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over a first time period is determined based on the predicted one or more future progress scores, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 4-11: These claims specify specific data point characteristics (e.g., distinct time periods per claim 2), data point types (e.g., inquiry input related to habits/nutrition per claims 4-6, food item photographs per claim 7, social media posts per claim 9, activity data per claim 10, physiological data per claim 11), or how the digital content is generated/presented (e.g., based on the ARIMA analysis per claim 8) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 3:  This claim specifies that the causing to be presented step includes transmitting the content to one or more of the computing devices over one or more networks which merely represent insignificant extra-solution activity (e.g., transmitting data, see MPEP § 2106.05(g)).
Claim 15: This claim recites how the frequency at which the influencing digital content is presented is increased as a result of a decline in the future progress scores and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed previously, the additional limitations directed to the processors, memory, instructions, input and output components, computing devices, the user interface (from claim 14), and the content being digital amounts to merely using computers in their ordinary capacity as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)); the additional limitation reciting that the influencing digital content includes a question prompt for the subject and that a frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over a first time period is determined based on the predicted one or more future progress scores does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)); and the additional limitation of causing the influencing digital content to be presented to the subject over the time period via one or more output components of one or more of the computing devices amounts to merely using computers in their ordinary capacity to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and mere instructions to apply the above-noted at least one abstract idea (Id.).
Regarding the additional limitation directed to obtaining sets of data points pertaining to health of a subject, receiving the data points, and receiving a question prompt response which the See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-12, 14, and 15 are ineligible under 35 USC §101.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0156308 to Ohnemus et al. (“Ohnemus”) in view of U.S. Patent App. Pub. No. 2017/0103174 to Kim et al. (“Kim”), U.S. Patent App. Pub. No. 2007/0050215 to Kil et al. (“Kil”), and U.S. Patent App. Pub. No. 2017/0124279 to Rothman (“Rothman”):
Regarding claim 1, Ohnemus discloses a method implemented by one or more processors of a subject monitoring system (Figures 1 and 2 illustrates a CPU 202 of information processor 102 (“subject monitoring system”) which necessarily implements methods; also see [0074] and [0182]), comprising: 
obtaining, using a computing device comprising a physiological sensor, a plurality of sets of data points pertaining to health of a subject ([0049] discusses use of a biosensor ;
receiving, at the subject monitoring system, via one or more input components of one or more computing devices, the plurality of sets of data points pertaining to health of the subject ([0007] discusses receiving health assessment input and biological/physiological/physical activity information of a user (“plurality of sets of data points”) at a processing subsystem (“subject monitoring system”; also see processor 102 of Figure 1 and [0074]-[0074]) from a user interface (“input components”) of one or more computing devices such as smartphone or computer 104 in Figure 1; also, [0049] discusses how the biosensors can communicate the sensed data to a user interface device which in turn communicates the information to the microcontroller);
assigning, by the subject monitoring system, one or more weights to one or more of the plurality of data points in each set of data points of the plurality of sets of data points ([0051] discusses how a health score can be calculated based on the collected health information (the data point sets discussed above) and how weighting factors can be used to assign relative values (weights) to the parameters (the data point sets) used to calculate the health score); 
determining, by the subject monitoring system, a time series of progress scores associated with the subject, wherein each progress score of the time series of progress scores is determined based on data points of the corresponding set of data points of the plurality of sets of data points and one or more of the weights ([0052] discusses determining different components from various user health information (data point sets that are necessarily input via one or more computing devices and respective weights) and using the components ; 
...
predicting, by the subject monitoring system, ... , one or more future progress scores associated with the subject ([0171] discloses that "stored data can also be used to predict future health scores for a user which are therefore “future progress scores”); 
generating or selecting, by the subject monitoring system, ... influencing digital content based on the one or more future progress scores ([0066] discloses that a "recommendation” or "focus engine" can be provided that informs users of one or more lifestyle components that the users should focus on to increase their health score" (where such recommendations correspond to influencing digital content); furthermore, [0171] discloses that the system "can also factor the prediction into other actions" such as by sending a message (necessarily digital content) to the user indicating that if the user increased fitness activity by a certain amount of time, the health score would go up by a certain amount")...; 
causing the ... influencing digital content to be presented to the subject ... via one or more output components of one or more of the computing devices (sending/providing the above messages/recommendations to the user corresponds with causing the influencing digital content to be presented to the subject via one or more output components of one or more of the computing devices; furthermore, [0047] discloses that a "communication subsystem can be part of a communicative electronic device including, by way of example, a smart phone" ; and
...
	While [0171] of Ohnemus discloses how a prediction module can analyze past health data to extrapolate predicted health scores, Ohnemus is silent regarding specifically applying auto-regressive integrated moving average ("ARIMA") analysis to the time series of progress scores, such that the predicted future progress scores are based on the ARIMA analysis.
Nevertheless, Kim teaches that it was known in the healthcare informatics art to apply an ARIMA analysis ([0043]) to time-series ([0042]) health data ([0044]) and to estimate future values of time-series data (future progress scores) based on the ARMIA analysis ([0042]) which advantageously allows for an analysis of variability hidden in changes in observational values and to find various and significant variability characteristics related to a disease ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied an ARIMA analysis to the time series of progress scores, such that the predicted future progress scores are based on the ARIMA analysis, in the system of Ohnemus as taught by Kim to allow for an analysis of variability hidden in changes in observational values and to find various and significant variability characteristics related to a disease.
Furthermore, while Ohnemus discloses predicting future progress scores associated with the subject ([0171] discloses predicting future health scores and future actions of a user) and also discloses ([0101]) prompting for specific questions and processing information received in response to the prompts, Ohnemus appears to be silent regarding wherein a plurality of influencing digital content [based on the one or more future progress scores] comprises at least a question prompt for the user, and wherein a frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over a first time period is also determined based on the predicted one or more future progress scores; and receiving, from the subject via the one or more of the computing devices, a response to the presented question prompt.
Nevertheless, Kil teaches ([0071]) that it was known in the healthcare informatics art to assess a future health status (future progress score) of an individual, ask questions (“plurality of influencing digital content”) of the individual highly relevant to (based on) the future needs (on the future progress score/status), and receive from the individual (via a GUI per [0063]) responses to presented question prompts ([0064]) to facilitate generation of tailored feedback messages designed to encourage the individual to adhere to healthful behavioral choices ([0064]) and to improve predictive modeling ([0071]).  Also, Rothman discloses ([0033]) that it was known in the healthcare informatics art for a system to increase the frequency of computerized patient query messages (“plurality of influencing digital content”) sent to a patient (which would be over a first time period) when the system determines the patient to be in the early stages of a physiological decline (thus based on the patient’s predicted future health status/score) to adapt to a need for additional patient data and thereby limit unobserved/uncorrected declines in the conditions of patients and avoid negative health outcomes, complications, and the like ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “influencing digital content” of Ohnemus to include one or more question prompts (plurality of influencing digital content) for the subject based on the future progress score(s) and received a response from the subject as taught by Kil to causing the ... influencing digital content to be presented to the subject ... via one or more output components of one or more of the computing devices as noted above (sending/providing the above messages/recommendations to the user corresponds with causing the influencing digital content to be presented to the subject via one or more output components of one or more of the computing devices; furthermore, [0047] discloses that a "communication subsystem can be part of a communicative electronic device including, by way of example, a smart phone" corresponding to a computing device with an output component; still further, Figures 10-14 and 16 illustrate various digital content presented to users), then the Ohnemus/Kim/Kil/Rothman combination thus discloses the plurality of influencing digital content to be caused to be presented to the subject over the first time period.

	Regarding claim 2, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, where the data point sets are used to determine the time series of progress scores as noted previously.  However, the Ohnemus/Kim/Kil/Rothman combination, as specifically wherein each set of data points of the plurality of sets of data points is associated with a time period that is distinct from time periods associated with other sets of the plurality of sets of data points.
Nevertheless, Kim teaches ([0042] and [0044]) that it was known in the healthcare informatics art to utilize chronologically-arranged health-related time series data for use in estimating future time-series values, where there would necessarily be a set of data points associated with a time period distinct from other time periods of other data point sets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each set of data points of the plurality of sets of data points to be associated with a time period that is distinct from time periods associated with other sets of the plurality of sets of data points in the system of the Ohnemus/Kim/Kil/Rothman combination as taught by Kim to advantageously facilitate estimation of future time-series data ([0042]) and find various and significant variability characteristics related to a disease ([0044]).

Regarding claim 3, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein the causing comprises transmitting the influencing digital content to one or more of the computing devices over one or more networks (sending a message to the user per [0171] of Ohnemus and presenting content per Figures 10-14 and 16 necessarily involves transmitting the content to one or more of the computing devices over one or more networks).

Regarding claim 4, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein at least one of the data points pertaining to the health of the subject includes input provided by the subject at one or more of the computing devices in response to an inquiry presented to the subject at one or more of the computing devices ([0105]-[0106] of Ohnemus discusses how questions can be posed to a user asking about the user’s eating habits to detect problematic eating behavior and a food/nutrition tracker feature can assist users with strict scoring; thus, answers provided by the user to the questions are the input in response to an inquiry).

Regarding claim 5, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 4, further including wherein the inquiry relates to a habit of the subject (eating habits per [0105]-[0106] as noted above).

Regarding claim 6, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 4, further including wherein the inquiry relates to nutritional intake of the subject (eating habits relate to nutritional intake per [0105]-[0106] as noted above).

Regarding claim 8, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein a frequency at which the influencing digital content is generated or selected, and caused to be presented to the subject, is determined based on the ARIMA analysis ([0171] of Ohnemus discusses that a message (digital content) can be presented to suggest increased fitness activity and then [0174] discusses how the system can trigger or suggest (which would necessarily be via further digital content) that the person seek certain medical tests if the person’s weight is continuing to increase despite the same or increased fitness activity (where the frequency of the generated/presented content thus changes 

Regarding claim 9, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein at least one of the data points pertaining to the health of the subject comprises content posted to social media by the subject ([0175] of Ohnemus discusses how the system can be implemented in the form of a social networking framework that is executed by software modules stored in memory and operating on processors, where the user is provided with a homepage in which the user can enter information and is prompted to enter health related information for the each of the various parameter such as weight, date of birth, height, fitness activity, etc. (“content posted to social media by the subject”)).

Regarding claim 10, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein at least one of the data points pertaining to the health of the subject comprises activity data detected by one or more sensors of one or more of the computing devices that is carried by the subject while the subject engages in one or more physical activities ([0039] of Ohnemus discusses how sensed information of the type that is associated with at least one of biological information, physiological information and physical activity of the user can be received from devices which would be while the user engages in physical activities; also [0049] and [0094] of Ohnemus discuss the use of biosensors (which 

Regarding claim 11, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein at least one of the data points pertaining to the health of the subject comprises one or more physiological parameters detected or measured by one or more physiological sensors of one or more of the computing devices ([0039] of Ohnemus discusses how sensed information of the type that is associated with at least one of biological information, physiological information and physical activity of the user can be received while [0049] and [0094] of Ohnemus discuss the use of biosensors (physiological sensor of a computing device) to collect physiological data).

	Regarding claim 12, Ohnemus discloses a subject monitoring system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform operations (see [0182]).
The remaining limitations of claim 12 are disclosed by the Ohnemus/Kim/Kil/Rothman combination as discussed above in relation to claim 1

Regarding claim 14, Ohnemus discloses a system for monitoring health of a subject (platform 100 of Figure 1), the system comprising: 
a computing device comprising a physiological sensor configured to obtain a plurality of sets of data points pertaining to health of a subject ([0007] discusses receiving health assessment input and biological/physiological/physical activity information of a user (“plurality of sets of data points”) from a user interface or sensor (“input components”) of one or more computing devices such as smartphone or computer 104 in Figure 1; also, [0049] discusses biosensors), and further comprising a user interface (a smartphone necessarily has a user interface); 
a subject monitoring system comprising a processor (Figures 1 and 2 illustrates a CPU 202 of information processor 102 (“subject monitoring system”)) configured to: (i) receive, via one or more input components of one or more computing devices, a plurality of sets of data points pertaining to health of a subject ([0007] discusses receiving health assessment input and biological/physiological/physical activity information of a user (“plurality of sets of data points”) from a user interface or sensor (“input components”) of one or more computing devices such as smartphone or computer 104 in Figure 1); (ii) assign one or more weights to one or more of the plurality of data points in each set of data points of the plurality of sets of data points ([0051] discusses how a health score can be calculated based on the collected health information (the data point sets discussed above) and how weighting factors can be used to assign relative values (weights) to the parameters (the data point sets) used to calculate the health score); (iii) determine a time series of progress scores associated with the subject, wherein each progress score of the time series of progress scores is determined based on data points of the corresponding set of data points of the plurality of sets of data points and one or more of the weights ([0052] discusses determining different components from various user health information (data point sets that are necessarily input via one or more computing devices ;... ; (v) predict, ... one or more future progress scores associated with the subject ([0171] discloses that "stored data can also be used to predict future health scores for a user which are therefore “future progress scores”); (vi) generate or select ... influencing digital content based on the one or more future progress scores ([0066] discloses that a "recommendation” or "focus engine" can be provided that informs users of one or more lifestyle components that the users should focus on to increase their health score" (where such recommendations correspond to influencing digital content); furthermore, [0171] discloses that the system "can also factor the prediction into other actions" such as by sending a message (necessarily digital content) to the user indicating that if the user increased fitness activity by a certain amount of time, the health score would go up by a certain amount")...; (vii) cause the ...influencing digital content to be presented to the subject ... via the user interface of the computing device (sending/providing the above messages/recommendations to the user corresponds with causing the influencing digital content to be presented to the subject via one or more output components of one or more of the computing devices; furthermore, [0047] discloses that a "communication subsystem can be part of a communicative electronic device including, by way of example, a smart phone" corresponding to a computing device with an output component; still further, Figures 10-14 and 16 illustrate various digital content presented to users); and...
While [0171] of Ohnemus discloses how a prediction module can analyze past health data to extrapolate predicted health scores, Ohnemus is silent regarding specifically applying auto-regressive integrated moving average ("ARIMA") analysis to the time series of progress scores, such that the predicted future progress scores are based on the ARIMA analysis.
Nevertheless, Kim teaches that it was known in the healthcare informatics art to apply an ARIMA analysis ([0043]) to time-series ([0042]) health data ([0044]) and to estimate future values of time-series data (future progress scores) based on the ARMIA analysis ([0042]) which advantageously allows for an analysis of variability hidden in changes in observational values and to find various and significant variability characteristics related to a disease ([0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied an ARIMA analysis to the time series of progress scores, such that the predicted future progress scores are based on the ARIMA analysis, in the system of Ohnemus as taught by Kim to allow for an analysis of variability hidden in changes in observational values and to find various and significant variability characteristics related to a disease.
Furthermore, while Ohnemus discloses predicting future progress scores associated with the subject ([0171] discloses predicting future health scores and future actions of a user) and also discloses ([0101]) prompting for specific questions and processing information received in response to the prompts, Ohnemus appears to be silent regarding wherein a plurality of influencing digital content [based on the one or more future progress scores] comprises at least a question prompt for the user, and wherein a frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over a first time period is also determined based on the predicted one or more future progress scores; receiving, via the user interface of the computing device, a response to the presented question prompt.
Nevertheless, Kil teaches ([0071]) that it was known in the healthcare informatics art to assess a future health status (future progress score) of an individual, ask questions (“plurality of influencing digital content”) of the individual highly relevant to (based on) the future needs (on the future progress score/status), and receive from the individual (via a GUI per [0063]) responses to presented question prompts ([0064]) to facilitate generation of tailored feedback messages designed to encourage the individual to adhere to healthful behavioral choices ([0064]) and to improve predictive modeling ([0071]).  Also, Rothman discloses ([0033]) that it was known in the healthcare informatics art for a system to increase the frequency of computerized patient query messages (“plurality of influencing digital content”) sent to a patient (which would be over a first time period) when the system determines the patient to be in the early stages of a physiological decline (thus based on the patient’s predicted future health status/score) to adapt to a need for additional patient data and thereby limit unobserved/uncorrected declines in the conditions of patients and avoid negative health outcomes, complications, and the like ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “influencing digital content” of Ohnemus to include one or more question prompts (plurality of influencing digital content) for the subject based on the future progress score(s) and received a response from the subject as taught by Kil to advantageously facilitate generation of tailored feedback messages designed to encourage the individual to adhere to healthful behavioral choices and to improve predictive modeling.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a frequency at which the plurality of influencing digital causing the ... influencing digital content to be presented to the subject ... via one or more output components of one or more of the computing devices as noted above (sending/providing the above messages/recommendations to the user corresponds with causing the influencing digital content to be presented to the subject via one or more output components of one or more of the computing devices; furthermore, [0047] discloses that a "communication subsystem can be part of a communicative electronic device including, by way of example, a smart phone" corresponding to a computing device with an output component; still further, Figures 10-14 and 16 illustrate various digital content presented to users), then the Ohnemus/Kim/Kil/Rothman combination thus discloses the plurality of influencing digital content to be caused to be presented to the subject over the first time period.

Regarding claim 15, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, further including wherein the predicted one or more future progress scores comprise a decline in one or more future progress scores, and further wherein the frequency at which the influencing digital content is generated or selected and caused to be presented to the subject over the first time period is increased as a result of the decline ([0033] of Rothman discloses increasing the frequency of computerized patient query messages (“plurality of influencing digital content”) sent to a patient (which would be over a first time .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0156308 to Ohnemus et al. (“Ohnemus”) in view of U.S. Patent App. Pub. No. 2017/0103174 to Kim et al. (“Kim”), U.S. Patent App. Pub. No. 2007/0050215 to Kil et al. (“Kil”), and U.S. Patent App. Pub. No. 2017/0124279 to Rothman (“Rothman”) as applied to claim 1, and further in view of U.S. Patent App. Pub. No. 2014/0125480 to Utter, II (“Utter”):
Regarding claim 7, the Ohnemus/Kim/Kil/Rothman combination discloses the method of claim 1, but appears to be silent regarding wherein at least one of the data points pertaining to the health of the subject comprises a digital photograph of food ingested by the subject, and the method further comprises: 
performing image recognition of the digital photograph of food to assign one or more classifications to one or more food items ingested by the subject; and 
determining, as the at least one of the data points pertaining to the health of the subject, one or more food scores associated with the one or more assigned classifications.
Nevertheless, Utter teaches that it was known in the healthcare informatics art to determine nutrition parameters via image capture with image recognition logic ([0111]) which would involve use of a digital photograph in relation to consumed food items ([0111] and [0114]) to determine the type of food/nutrient (assign a classification to the food item(s)) and determine scores ([0115]) for the determined food item parameters/classifications for use in predicting ([0118]) nutritional intake and controlling behaviors/activities of a user to maximize various aspects of health and wellness for the user ([0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed image recognition of a digital photogram of food to assign one or more classifications thereto and to determine food scores associated with the classifications as one of the data points pertaining to the subject’s health for use in predicting future scores in the system of the Ohnemus/Kim/Kil/Rothman combination as taught by Utter to facilitate determination of corresponding nutritional parameters of the food items and control behaviors/activities of a user to maximize various aspects of health and wellness for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Int’l Patent Pub. No. WO 2015/130457 generally discloses a system for tracking participants in a health improvement program that includes sub-programs including tasks to be . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686